Citation Nr: 0611238	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left arm injury.

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A June 2004 Board 
decision reopened the issue of entitlement to service 
connection for a bilateral eye disability, and remanded for 
further development the issues of entitlement to service 
connection for a bilateral eye disability, and the issue of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for residuals of 
a left arm injury.  Unfortunately, another remand is 
necessary with regard to the issue of entitlement to service 
connection for a bilateral eye disability.

The veteran testified at a travel Board hearing in August 
2003; the transcript is of record.  As noted in the June 2004 
Board determination, at the hearing the veteran raised a 
claim of entitlement to service connection for broken ribs.  
It is unclear whether to date the RO has acknowledged this 
claim.  This is referred to the RO for appropriate action.

The individual who conducted the August 2003 Board hearing is 
no longer employed with the Board.  The veteran was afforded 
the opportunity to appear at another Board hearing, but he 
declined an additional hearing in a February 2006 written 
communication. 

The issue of entitlement to service connection for a 
bilateral eye disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDINGS OF FACT

1.  In an October 1983 Board decision, service connection for 
residuals of a left arm injury was denied; the veteran did 
not file a notice of appeal.  

2.  In April 2001, the veteran filed a request to reopen 
entitlement to service connection for residuals of a left arm 
injury. 

3.  Additional evidence received since the Board's October 
1983 decision does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The October 1983 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

2.  New and material evidence has not been received since the 
October 1983 denial, and the claim of service connection for 
residuals of a left arm injury is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pursuant to a June 2004 Remand, a 
VCAA letter on the left arm claim was issued to the veteran 
in July 2004.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate this 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the left arm 
claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted, this 
matter was remanded in June 2004 to ensure VCAA notification.  
The contents of the July 2004 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
the claim of entitlement to service connection for residuals 
of a left arm injury, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
July 2004 in which it advised the veteran of the evidence 
necessary to reopen his claim.  Since the Board concludes 
below that the preponderance of the evidence is against the 
claim to reopen, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
residuals of a left arm injury.

Criteria & Analysis

Generally, an a final determination only be reopened through 
the receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

For purposes of this appeal, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In March 1982, the veteran filed an initial claim of service 
connection for residuals of a left arm injury.  He claimed 
that during service he was in the process of dismantling sea 
mines, when one turned over and rolled onto his left hand.  
At the time of his initial claim, the veteran's service 
medical records were on file which were negative for 
treatment for a left arm injury.  Specifically, in an 
Affidavit for Philippine Army Personnel completed by the 
veteran in February 1946, he denied a clinical background of 
any wounds or illnesses.  An April 1946 separation 
examination did not reflect any abnormalities with regard to 
the left arm.  The examination reflects that his 
musculoskeletal system was clinically evaluated as normal.  
Also at the time of his initial claim, the evidence of record 
contained two affidavits dated in 1979 from former members of 
his military unit who attested that the veteran was injured 
in the process of dismantling live enemy sea mines.

The veteran's claim of service connection was denied in an 
August 1982 rating decision.  The veteran perfected an 
appeal, and in an October 1983 determination, the Board 
denied entitlement to service connection for residuals of a 
left arm injury.  The veteran did not file a notice of 
appeal, thus the Board's decision is final.  38 U.S.C.A. 
§ 7104.  

In April 2001, the veteran submitted a claim to reopen 
entitlement to service connection for residuals of a left arm 
injury and an eye disability.  The majority of the evidence 
submitted and identified by the veteran pertains to his claim 
of service connection for an eye disability.  The post-
service medical records do not reflect any treatment related 
to a left arm disability.  The only records pertaining to the 
upper extremities is a November 1991 private treatment record 
which reflects a diagnosis of right shoulder bursitis.  At 
the August 2003 Board hearing, the veteran testified that 
during service a mine rolled over him and that he broke his 
left arm.

In May 2002, the RO denied the veteran's claim, finding that 
new and material evidence had not been received to reopen the 
claim.  

As discussed, in October 1983, the Board issued a decision 
denying the veteran's claim of entitlement to service 
connection for residuals of a left arm injury.  As the 
veteran did not file a notice of appeal, the Board's 
determination is final.  38 U.S.C.A. § 7104.  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the Board 
determination in October 1983.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which bears directly 
and substantially upon the specific issue, nor must it be 
considered to decide the underlying issue of service 
connection.  38 C.F.R. § 3.156.  Because new and material 
evidence has not been submitted, the claim of service 
connection for residuals of a left arm injury cannot be 
reopened.

As indicated above, the veteran has submitted no new medical 
evidence pertaining to his claimed left arm disability.  
Although the veteran testified in August 2003 that he broke 
his arm during service when a mine rolled over his arm, he 
essentially reiterated the same contentions he advanced in 
connection with his prior claim.  He provided no new 
testimony regarding any current left arm disability nor did 
he provide any supporting evidence suggesting any etiological 
relationship between any current left arm disability and 
service.  His service medical records do not reflect any such 
injury.  Moreover, as noted, the post-service medical 
evidence of record does not reflect any current disability of 
the left arm.  Generally, to prevail on a claim of service 
connection on the merits, there must be medical evidence of 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247 (1999).  In any event, the evidence submitted by the 
veteran does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a left arm injury.  Service medical records do not reflect 
treatment for an injury to the left arm, and the records 
submitted with the claim to reopen do not offer an 
etiological relationship between any current disability of 
the left arm and his period of service.  

Overall, the evidence submitted since the October 1983 Board 
decision, does not bear directly and substantially upon the 
specific issue of entitlement to service connection for 
residuals of a left arm injury, and is not so significant by 
itself or with the evidence previously of record that it must 
be considered to fairly decide the merits of the claim.  For 
these reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for residuals of a left arm injury.  38 
C.F.R. § 3.156(a).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for residuals of a left arm 
injury.  To this extent, the appeal is denied.  


REMAND

As discussed hereinabove, under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claim of 
service connection for a bilateral eye disability.  VCAA 
notice was provided in November 2003 with regard to his claim 
to reopen entitlement to service connection residuals of a 
left arm injury, but was not provided with regard to his 
service connection claim.  In light of this issue being 
remanded for VCAA notification, the RO is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) consistent with the Dingess/Hartman case 
discussed hereinabove, that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also include an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished an 
appropriate VCAA letter with regard to 
the claim of service connection for 
bilateral eye disability.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
bilateral eye disability.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


